IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51274
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                              versus

                         CHESTER GOODMAN,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-554-ALL
                       --------------------
                         September 5, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Chester

Goodman on appeal has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Goodman has received a copy of counsel’s brief and has filed a

response in which he does not raise any potentially meritorious

appellate issues, but instead requests appointment of new counsel

so that he can proceed with his appeal.

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous appellate issue. Consequently, counsel’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-51274
                                  -2-

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.   Goodman’s motion for appointment of substitute

counsel is DENIED as moot.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED; MOTION FOR

APPOINTMENT OF SUBSTITUTE COUNSEL DENIED AS MOOT.